DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, was examined under the first inventor to file provisions of the AIA .

Reply / Election
Applicant’s election of Invention I in the Reply filed 13 December 2021 is acknowledged.  The Reply included claim amendments.  Claims 16 and 18-30 are pending.  The method claims now depend from an apparatus claim of Invention I.  Thus, the method claims are now part of Invention I.  Independent claim 16 (and all claims dependent thereon) is allowable.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below to the Title, Abstract, and claims 25, 27, 28, and 29.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Clint Mehall (Reg. No. 62,380) on 13 January 2022. 


The claims 25, 27, 28, and 29 have been amended as follows:

Claim 25. (currently amended) A method for testing leakage of a nuclear fuel assembly, comprising:
leakage testing the nuclear fuel assembly by the leakage testing device as recited in claim 16 by sipping while the nuclear fuel assembly is stored in the cell of the storage rack 
Claim 27 (currently amended) The leakage testing method according to claim 26, further comprising 

arranging the extender at the upper end of the cell to extend the cell upward,
the extender being capped by [[a]] the bell-shaped cover 
Claim 28 (currently amended) The leakage testing method according to claim 25, further comprising testing leakage of several nuclear fuel assemblies arranged in [[the]] respective cells of the same storage rack, by moving the collection assembly successively from one of the cells to the other in order to test leakage of the nuclear fuel assemblies.  

Claim 29 (currently amended) The leakage testing method according to claim 25, further comprising heating the nuclear fuel assembly in the cell 

The Title has been amended to read as follows (clean version):
Leakage testing device for seal verification by penetrant inspection of a nuclear fuel assembly located in a cell of a storage rack

The Abstract has been amended to read as follows (clean version):
A leakage testing device for testing leakage of a nuclear fuel assembly (18) by sipping.  The device includes a collection assembly (32) that is configured to close an upper end (24A) of a cell (24) of a storage rack (22) for storing nuclear fuel assemblies discharged from a nuclear reactor (4).  The closing prevents water contained in the cell from escaping via the upper end of the cell.  The collection assembly is configured to collect products containing possible fission products released by a nuclear fuel assembly contained in the cell.



Allowable Subject Matter
Claims 16 and 18-30 are allowable over the prior art of record.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Withdrawn claims 25-30 have been rejoined.
The prior art of record does not teach or suggest a leakage testing device for a nuclear fuel assembly in a cell of a storage rack, where the device includes a collection assembly configured to close an upper end of the cell.  The collection assembly comprises a tube extender configured to be arranged at the upper end of the cell while extending the cell upward, and a bell-shaped cover configured to cap the extender.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646